Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/21 has been entered.
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.

Response to Arguments
Applicant's arguments filed 11/22/21 have been fully considered but they are not fully persuasive. 
While the amendments addressed some of the issues under 35 USC 112(b), not all were corrected and are set forth in the rejectin below.
The applicant argues that the claims have been amended to overcome the rejection.  It is noted that the sole amendment to claim 30 is the deletion of “and” and it is not appearent how such overcomes the rejection.  The applicant claims an antenna with a signal source feeding an array of antenna emitters via two channels/subarrays; as the same signal is fed to each of the emitters, in the broadest reasonable intrepretation it is inherent that they sum across the array.  The language “the first and second channels have an offset position with respect to each other” in its broadest reasonable interpretation encompasses two spaced subarrays which may be along the same axis (e.g. two side-by-side subarrays forming a linear array), which also meets the scope of offset phase centers.  The remaining portions of the claim set forth intended results without any structural limitations afforded thereto.  Since the breadth of scope of the structural elements of the claims encompass any/all antenna arrays formed by at least two subarrays fed by the same signal, the claim fails to sufficiently enable how such common arrangement of antenna elements fed from a single source along plural feedlines achieves the intended results.  As such, the claims encompass a much broader scope than that which is disclosed in the specification. The rejection is with respect to support for the full scope of the claims not that there is support for an embodiment of the claimed subject matter.  For further example, the specification as filed is silent with regard to “perturbed phase centers” or “phase centers” altogether, thus, the specification does not sufficiently enable how the broadest reasonable interpretation of the antenna array creates “perturbed phase centers.”  Thus, the rejection is not overcome.
Regarding the rejections over prior art, the applicant alleges that each of Manuli/Chan-Son-Lint et al/Badger et al does not disclose “first and second sets of emitters in first and second channels, where the first and second channels have offset positions with respect to each other and corresponding emitters of the first and second sets of emitters are aligned with each other . . .” 
While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).    See MPEP 2114 “It is well settled that the recitation of a new intended use for an old product does not make a claim to that old product patentable.”  In re Schreiber, 44 USPQ2d 1429.  See also In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 512 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647. The [a)statements of intended use or field of use, b)"adapted to" or "adapted for" clauses, c) "wherein" clauses, or d) "whereby"]clauses are essentially method limitations or statements of intended or desired use.  Thus, these claims as well as other statements of intended use do not serve to patentably distinguish the claimed structure over that of the reference.  See In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 512 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647.
Regarding the rejection under 35 USC 103, the applicant similarly fails to show any error in the combination of prior art references.  Moreover, for reasons similar to the above in paragraphs 7-8, the arguments are not persuasive.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23, 24 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 remains indefinite due to the lack of clarity.  Particularly, the language “wherein the phase difference between the first and second signals is a non-integer multiple of each other” fails to clearly and distinctly define the subject matter.  First, there is only a single phase difference that exists between the first and second signals at the respective first and second each other” refers to.  Secondly, since there is only a single phase difference, it is unclear what is encompassed by “a non-integer multiple of each other.”  No discernible meaning can be associated with a non-integer multiple between either (1) a first and second signal or (2) a phase difference since it is not understood what the multiple is associated with. Thus, the metes and bounds of the claim are not clearly and distinctly defined and the scope of the claim cannot be ascertained.  Claim 24 depends from a rejected claim.
In claim 30 the language “wherein the plurality of channels include dielectrics of different lengths, wherein have different lengths” lacks clarity.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 21 and 26 define a structural arrangement of plural channels with each channel comprising a plurality of emitters and the plural channels have offset positions with respect to each other (i.e. they are spatially apart) and “corresponding “ emitters are aligned.  The claim further purports that such arrangement is for the purpose of achieving the intended results of (1) Automotive Techs. Int’l, Inc. v BMW of N. Am., Inc., 501 F.3d 1274 (Fed. Cir. 2007).  The specification does not provide an enabling disclosure such that the mere arrangement of a plurality of channels that have offset positions and wherein each channel has a plurality of aligned emitters is capable of producing the intended result; the structural arrangement would appear to define most conventional two-dimensional antenna arrays, see for example previously cited documents to Ai et al [FIG. 1] (20150084832); Martek [FIG. 1A (6,429,825); Chan-Son-Lint et al [FIG. 20] (5,504,466); and Badger et al [FIGs. 7 and 8] (5,151,705). The mere structure defined by the claim would not, and the specification fails to disclose nor enable, the intended result based solely on such structure.  The specification is silent as to creating “perturbed phase centers in the first and second channels” thus, it is further unclear how the antenna arrangement is enabled to perform such intended result. Thus, after consideration of the Wands factors, a skilled artisan would require undue experimentation to make and/or use the claimed antenna.
Claims 25 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 25and 30 appear to be describing a combination of two different embodiments shown in FIG. 4 relating to the embodiment of antenna array 400 
Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21, 22, 26 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manuli (3,560,975).
Manuli discloses an antenna array (FIG. 5, 5:30+) comprising: a signal source E providing a plurality of input signals (provided by power divider P) to a plurality of channels (waveguides G1-G4), exemplified by a first antenna A including a first input configured to receive a first signal from a first port of a power divider P, wherein the first antenna further includes a first waveguide G1 for propagating the input signal to a plurality of emitters (slots σ1- σ4) and a second antenna B (shown as C in FIG. 5) including a second input configured to receive a second signal from a second port of a power divider P, wherein the second antenna further includes a second waveguide G2 for propagating the input signal to a plurality of emitters (slots σ1- σ4); and wherein (1) each channel has an offset position from an adjacent channel, i.e. it is spatially offset, (2) corresponding emitters of the respective antennas are aligned, and (3) corresponding phase shifting devices D1-D4 provide a phase differential between each input signal.  Manuli describes the phase shift elements to “exploit the variation in impedance produced by the inclusion of a rod in the waveguide” (8:15-70) as well as discloses to create perturbed phase centers in the first and second channels to cause the first and second set of emitters to emit different sidelobe patterns to mitigate constructive interference between sidelobes generated by the first and second emitters when generating the main beam that sums across the array” represents an intended result of the structure defined by the offset channels and the aligned emitters; the intended result does not impose any structural limitation to the antenna array. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Claims 21, 22, 26 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chan-Son-Lint et al (5,504,466).
Chan-Son-Lint et al disclose an antenna array (e.g. FIG. 20) including: a signal source in the form of a distributor 4 including an input 44 and power divider 43 for providing a plurality of input signals. The plurality of inputs are coupled to a respective plurality of position-offset (i.e. spaced) channels 13X0-13X5, wherein each channel further comprises a respective set of regularly-spaced (d) emitters, 133X (e.g. 133X0-133X5).  As shown in FIG. 20, the sets of emitters are aligned. Additionally, there is included a phase shifter 1Y formed by dielectrics which introduces phase differences between respective channels provided in the input paths between the distributor and the respective emitters of each antenna/channel. As noted in claims to create perturbed phase centers in the first and second channels to cause the first and second set of emitters to emit different sidelobe patterns to mitigate constructive interference between sidelobes generated by the first and second emitters when generating the main beam that sums across the array” represents an intended result of the structure defined by the offset channels and the aligned emitters; the intended result does not impose any structural limitation to the antenna array. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Claims 21, 22, 26 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Badger et al (5,151,705).
Badger et al disclose an antenna system having decreased sidelobes.  The antenna system comprises a signal source (e.g., Radio Signal Processor 720), a Feed Network (e.g., 730) for coupling the input signal to a plurality of channels (e.g. Rows 18 through -18) wherein each channel comprises a set of emitters (e.g. 775).  Each channel, i.e. row, has an offset position with respect to each other channel.  Corresponding emitters in respective rows are aligned with each other.  Each row is pointed at a non-zero angle relative to its adjacent row (2:35+); the non-zero angle is [ARCSIN (DW/(L/2))]/[(((N+1)/2)-1)].  As disclosed by Badger et al, “(t)he sidelobes of the rows of the array above row 0 destructively interfere with the sidelobes of the rows below row 0 in the principal plane parallel to row 0. The first preferred embodiment could also be described as pointing the broadside pattern of the rows so that the resulting radiation pattern has to create perturbed phase centers in the first and second channels to cause the first and second set of emitters to emit different sidelobe patterns to mitigate constructive interference between sidelobes generated by the first and second emitters when generating the main beam that sums across the array” represents an intended result of the structure defined by the offset channels and the aligned emitters; the intended result does not impose any structural limitation to the antenna array. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Claims 21, 22, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Ai et al (WO 2012/126439, US-equivalent 20150084832) in view of Kajiya (20050134404).
Ai et al disclose an antenna array including: a first antenna/channel 1 (e.g. FIGs. 3 and 8) comprising an input for receiving a signal (e.g. Beam 2, +45) and a plurality of emitters (e.g. 11 and 12); a second antenna/channel 2 comprising an input for receiving a signal a plurality of emitters; and a splitter for feeding the input signal to each of the antenna, wherein  the first and second antennas are vertically offset and horizontally staggered (meeting the scope of the claim language “the first and second channels have offset positions”). Moreover, the corresponding emitters of the first set of emitters are aligned with each other in horizontal and vertical direction and the corresponding emitters of the first set of emitters are aligned with each other in horizontal and vertical direction. Such an arrangement “reduces the energy of horizontal side lobes in an antenna array pattern.”   Numerous configurations of the antenna system are disclosed and encompassed, see [0050]+. The claim language “to create perturbed phase centers in the first and second channels to cause the first and second set of emitters to emit different sidelobe patterns to mitigate constructive interference between sidelobes generated by the first and second emitters when generating the main beam that sums across the array” represents an intended result of the structure defined by the offset channels and the aligned emitters; the intended result does not impose any structural limitation to the antenna array. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
While Ai et al are deemed to disclose the claimed subject matter due to the broadest reasonable interpretation of the claim language and the lack of any distinct structural embodiment, Ai et al show a physical staggering of the antenna/channel units to generate the phase differential but do not show an alternative, configuration (supposedly represented in FIG. 4 of the instant application) of the use of modifying the phase between the two signals applied to the first and second channels by the use of “dielectrics
Kajiya teach a conventional corporate fed phased array antenna [0043]+, noting, “(i)t is, however, important to understand that the effective permittivity of a wire transmission line depends on the thickness and permittivity values of the different dielectric layers included in the structure of the transmission line. It is also important to understand that varying the parameters of the different dielectric layers can be used to vary the velocity of transmission line signal propagation and, thus, used to shift the phase of signals propagating along the transmission line. Control of signal velocity controls signal time delay and, thus, controls phase shift.”  Thus, it would have been obvious to one having ordinary skill in the art to modify Ai et al by substituting the use of a transmission line phase shifter for the physical staggering of the antenna units to effect the phase differential in view of the teachings of Kajiya simple substitution of one known element for another to obtain predictable results is an exemplary rationale that supports a conclusion of obviousness, see KSR Int’l Co. v. Teleflex Inc.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973. The examiner can normally be reached Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY C. ISSING

Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646